Per Curiam.

In England, we take the law to be settled, that a statute operates from the first day of the session during -which .it is enacted, (Latless v. Holmes, 4 Term. Rep. 660) and we do not know that any other rule has ever been adopted in this state. Even in criminal cases this doctrine has been uniformly adopted in that country, and.in a case highly penal, before this court, considerable anxiety was felt, whether we were authorized to adopt another rule. The difficulty, however, was avoided by the verdict of the jury, which rendered its decision unnecessary. In the present case, however, the question does not arise; here the act was passed before the cause was removed, and we think the case embraced by the statute. The doctrine of a statute’s taking effect from its promulgation, arose during *467those ignorant ages when the custom prevailed of reading all the statutes publicly, by the sheriff, but it has long been exploded, and we cannot ro-adopt it.
Does this case, then, come within the exception? We think not. If the term plea in bar is to receive the construction given to it in the books of English practice, the effect of the act will be nearly destroyed, and the proviso will be nearly as extensive as the prohibition. The term, however, has received a definite and precise meaning from the legislature; the statutes in which it is used are in pari materia, and we must presume that the same words were intended to convey the same meaning.* We are therefore of opinion, that the present cause was improperly removed into this court, and that a preeedendo must issue.
Preeedendo awarded.

 Sec 6 Bac. Abr. 379. Words and phrases, the moaning of which, in a statute has been ascertained, are, when used in a subsequent statute, to be understood in the same sense.